                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South Fourth Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Direct: (702) 577-9301
                                                                          Facsimile: (702) 255-2858
                                                                      6   E-Mail: rlarsen@grsm.com
                                                                                  dgluth@grsm.com
                                                                      7
                                                                          Attorneys for Defendant,
                                                                      8   The Michaels Organization, LLC
                                                                      9                                UNITED STATES DISTRICT COURT
                                                                     10                                       DISTRICT OF NEVADA
Gordon Rees Scully Mansukhani, LLP




                                                                     11   MANYA WILLIAMS,                       ) Case No.: 2:19-cv-02169-RFB-BNW
                                                                                                                )
                                     300 S. 4th Street, Suite 1550




                                                                     12                  Plaintiff,             )
                                        Las Vegas, NV 89101




                                                                                                                )
                                                                     13   vs.                                   )
                                                                                                                )
                                                                     14   THE MICHAELS ORGANIZATION, LLC dba    ) STIPULATION AND ORDER TO
                                                                          SPRING MOUNTAIN APARTMENTS; DOES I-X; ) DISMISS WITH PREJUDICE
                                                                     15   and CORPORATE ROES I-X, inclusive,    )
                                                                                                                )
                                                                     16                  Defendants.            )
                                                                                                                )
                                                                     17

                                                                     18          Plaintiff, MANYA WILLIAMS, and Defendant THE MICHAELS ORGANIZATION,
                                                                     19   LLC (“Defendant”), by and through their undersigned counsel, hereby stipulate and agree that all
                                                                     20   causes of action in the above-captioned matter against Defendants be dismissed with prejudice,
                                                                     21   and the entire action dismissed with prejudice.
                                                                     22   ///
                                                                     23   ///
                                                                     24   ///
                                                                     25   ///
                                                                     26   ///
                                                                     27   ///
                                                                     28   ///

                                                                                                                            -1-
                                                                      1          Each party to bear its own attorney’s fees and costs.

                                                                      2

                                                                      3
                                                                          DATED: April _3rd__       , 2020.                 DATED: April _3rd_ , 2020.
                                                                      4
                                                                          MINICOZZI LAW OFFICES, LTD                        GORDON REES SCULLY MANSUKHANI,
                                                                      5
                                                                                                                            LLP
                                                                      6

                                                                      7   /s/ Louis M. Minicozzi, III                       /s/ David T Gluth, II
                                                                          Louis M. Minicozzi, III, Esq.                     Robert S. Larsen, Esq.
                                                                      8   1440 E. Calvada Blvd., Suite 1000                 Nevada Bar No. 7785
                                                                          Pahrump, NV 89048                                 David T. Gluth, II, Esq.
                                                                      9
                                                                                                                            Nevada Bar No. 10596
                                                                     10   Attorney for Plaintiff                            300 South Fourth Street, Suite 1550
                                                                                                                            Las Vegas, Nevada 89101
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                     Attorneys for The Michaels Organization, LLC
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                     13

                                                                     14

                                                                     15                                               ORDER

                                                                     16                                                IT IS SO ORDERED.

                                                                     17                                             ________________________________
                                                                                                                      _____________________________________
                                                                                                                      UNITED STATES
                                                                                                                    RICHARD           DISTRICT COURT
                                                                                                                               F. BOULWARE,     II     JUDGE
                                                                     18
                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                     19                                               DATED:______________________________
                                                                                                                     DATED this 4th day of April, 2020.
                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                         -2-
